           Case 2:19-cv-00849-LAS Document 24 Filed 05/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELLE CRAMMER,                                             :        CIVIL ACTION
o/b/o JTM, a Minor,                                           :
             Plaintiff,                                       :
                                                              :
       vs.                                                    :        NO.      19-cv-849
                                                              :
ANDREW SAUL, 1                                                :
Commissioner of Social Security,                              :
Defendant.                                                    :



                                                    ORDER

       AND NOW, this           29TH day of May, 2020, IT IS ORDERED that Plaintiff’s Request

for Review is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure

41(b) based on Plaintiff’s failure to prosecute this action. Judgment is entered in favor of the

Defendant.



                                                     BY THE COURT:


                                                       /s/ Lynne A. Sitarski                           .
                                                     LYNNE A. SITARSKI
                                                     United States Magistrate Judge




       1
           The Court has substituted Andrew Saul as Defendant in this matter pursuant to Fed. R. Civ. P. 25(d).
